Citation Nr: 1642304	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-08 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include mild cognitive impairment, to include as secondary to hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.  The record also indicates that he subsequently served in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.

The issue of entitlement to service connection for hypertension was remanded in October 2015 along with the claim currently on appeal.  Following development conducted pursuant to the Board's remand, the Agency of Original Jurisdiction (AOJ) granted service connection for hypertension in a June 2016 rating decision.  As the issue on appeal has been granted, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Additionally, while the Veteran filed a request for an initial compensable rating for his now-service-connected hypertension in August 2016, the RO denied that claim in an October 2016 rating decision.  As the Veteran has not yet filed a notice of disagreement with the claim for an initial compensable rating, that issue is also not currently before the Board.  38 C.F.R. § 20.302 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Additionally, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the October 2015 remand, the Veteran has generally contended that his residuals of a head injury are a result of his service, specifically, a kick to the head sustained in January 1965.  However, the medical evidence of record also raised the issue of whether the Veteran's residuals of head injury are secondary to his hypertension.  Specifically, in a July 2015 letter, the Veteran's VA physician opined that that the small vessel ischemic changes that lead to a mild cognitive impairment were likely due to his hypertension.  
 
In this regard, the Board notes that service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

In the instant case, while VA has previously obtained an opinion addressing the direct aspect of the Veteran's claim, an opinion addressing secondary service connection has not yet been obtained.  In this regard, in January 2010, a VA examiner performed a traumatic brain injury examination and opined that the Veteran's head injury residuals were not caused by his in-service blow to the head because he did not report any residuals during subsequent treatment, denied any head injuries or residuals during subsequent treatment, and subsequent examiners did not note any residuals.  However, the examiner did not provide an opinion as to whether the Veteran's head injury residuals were caused or aggravated by his hypertension, as such disability was not service-connected at the time of the examination.  Additionally, while, as noted above, a VA clinician has indicated that the Veteran's mild cognitive impairment could be related to his now-service-connected hypertension, the July 2015 clinician failed to provide a rationale for her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  As the aforementioned opinions are inadequate for appellate review, the Board finds that remand is required for procurement of an addendum opinion.   

Moreover, as the Veteran has not been provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claim of entitlement to service connection for residuals of a head injury, to include mild cognitive impairment.  Such should be accomplished on remand.

Finally, in the October 2015 remand, the Board directed the AOJ to contact any appropriate sources to obtain any outstanding service treatment or personnel records, especially any records related to his Reserve service.  Thereafter, the AOJ requested records from the National Personnel Records Center (NPRC) and the National Archives and Records Administration (NARA) (October 2015) and the St. Louis State Adjutants General (November 2015).  While additional personnel and treatment records were associated with the file pursuant to the requests to the NPRC and NARA, the AOJ received a response from the St. Louis State Adjutants General in December 2015 that stated "No Record[s] found[.]"  The Board acknowledges that the March 2016 supplemental statement of the case notes that a negative response was received from the St. Louis State Adjutants General, but the AOJ never separately notified the Veteran that it was unable to obtain the records.  The Board finds such notice inadequate as it did not identify the records VA was unable to obtain, did not explain the efforts VA made to obtain the records, and did not provide notice that VA would be deciding the claim without the evidence unless the Veteran submitted them.  As such, remand is required so that the Veteran can be provided proper notice pursuant to 38 C.F.R. § 3.159(e).

Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for residuals of a head injury as secondary to his service-connected hypertension.  

2.  Send the Veteran notification that is compliant with 38 C.F.R. § 3.159(e) that informs him of the unavailability of any records from the St. Louis State Adjutants General.

3.  Obtain all VA treatment records dated from February 2016 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

4.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's January 2010 Traumatic Brain Injury examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the January 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's claimed residuals of head injury, to include mild cognitive impairment, is caused OR aggravated by his hypertension.  For any aggravation found, the examiner should state, to the best of his/her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In rendering such opinion, the examiner is asked to consider and discuss the July 2015 VA clinician's opinion that the Veteran's hypertension caused small vessel ischemic changes that lead to his mild cognitive impairment.

The rationale for any opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

